Citation Nr: 0903115	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for service connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with a disability evaluation of 50 percent, effective 
February 10, 2006.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability.  Since this issue 
has not been developed and adjudicated by the RO, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's PTSD is characterized by impaired impulse 
control, hypervigilance, depressed mood, exaggerated startle 
response, irritability, and difficulty sleeping.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no more, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, 
Diagnostic Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  These notice 
requirements apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA notice and duty to assist letter in March 2006 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was her responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations, and 
statements of the veteran and his representative.  Additional 
records for PTSD counseling he received at the Concord Vet 
Center from June 1983 to January 1985 beyond proof of his 
attendance at counselling sessions could not be produced as 
the Concord Vet Center has indicated in its June 2006 letter 
that the counsellor who treated the veteran is no longer 
there and no assessment was in the veteran's chart.  There is 
no indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4. Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent disability 
evaluation is warranted for PTSD manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

Analysis

In a July 2006 rating decision the veteran was granted 
service connection for PTSD with a 50 percent evaluation, 
effective February 10, 2006.  In order to qualify for a 
higher initial rating under DC 9411, the veteran must show 
that his PTSD is manifested by the symptoms listed above as 
warranting a 70 percent or higher rating.

A May 2006 VA medical examination found the veteran's 
orientation to be within normal limits.  His appearance and 
hygiene were appropriate.  His behavior was grossly 
inappropriate.  His affect and mood were abnormal with 
flattened affect.  Communication, speech, and concentration 
were within normal limits.  The veteran was not experiencing 
panic attacks.  He not was suspicious.  The veteran was not 
delusional or suffering from hallucinations.  Obsessional 
rituals were absent.  Thought processes were appropriate.  
His judgment was not impaired.  Abstract thinking was normal.  
His memory was within normal limits.  The veteran experienced 
passing thoughts of death when very depressed.  Homicidal 
ideation was not present.  The VA psychologist remarked:

Mentally, he occasionally has some interference in 
performing activities of daily living because low 
motivation and energy cause him not being able to 
do things as easily.  He has no interest in 
obtaining treatment because he does not trust 
medical providers.  The best description of the 
claimant's current psychiatric impairment is 
psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent inability to perform 
occupational tasks.

The veteran's symptoms included hypervigilance, an 
exaggerated startle response, irritability, and difficulty 
sleeping.  He was assigned a Global Assessment of Functioning 
(GAF) score of 55, which indicates "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers)."  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

A November 2007 VA medical examination found the veteran's 
orientation to be within normal limits.  His appearance, 
hygiene, and behavior were appropriate.  His affect and mood 
were abnormal with impaired impulse control, some unprovoked 
irritability, and periods of violence that affect motivation 
by affecting his perception of what is valuable in life and 
depress his mood.  Communication, speech, and concentration 
were within normal limits.  The veteran was not experiencing 
panic attacks.  He was suspicious in that he did not trust 
others or the government.  Obsessional rituals were absent.  
The veteran was not delusional or suffering from 
hallucinations.  Thought processes were appropriate.  
Abstract thinking was normal.  His memory was within normal 
limits.  His judgment was not obviously impaired.  Suicidal 
and homicidal ideations were not present.  The private 
psychologist opined:

It is highly likely that his unemployment is due in 
significant part to his mental symptoms...  Mentally 
he does not have difficulty performing activities 
of daily living.  He is unable to establish and 
maintain effective work/school and social 
relationships because he has very strong views that 
he does not often suppress when interacting with 
others.

The veteran's symptoms included hypervigilance, an 
exaggerated startle response, irritability, and difficulty 
sleeping.  He was assigned a GAF score of 65, which indicates 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  See DSM- IV.

At his November 2008 Travel Board hearing, the veteran 
testified that he suffered from daily flashbacks, nightmares, 
suicidal thoughts, and outbursts of anger, which causes him 
to avoid other people.  He was last employed in 2006.

Based on the above, the Board finds that the veteran's PTSD 
has not met or nearly approximated the criteria for a rating 
in excess of 100 percent.  The record reflects that the 
veteran's PTSD was characterized by hypervigilance, an 
exaggerated startle response, irritability, impaired impulse 
control, and difficulty sleeping.  These symptoms most nearly 
approximate the criteria for a 70 percent disability rating 
under DC 9411.  See 38 C.F.R. § 4.130.

Notably, the medical evidence does not reflect that the 
veteran had such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for the names of close relatives, own 
occupation, or own name.  His PTSD symptoms were not found to 
manifest as total occupational and social impairment.  
Therefore, the requirements for a 100 percent evaluation were 
not met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
70 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the above, specifically the symptoms of depressed 
mood and impaired impulse control and resolving doubt in the 
favor of the veteran, the Board finds that the veteran's PTSD 
met or most nearly approximated the criteria for a 70 percent 
rating under DC 9411.  38 C.F.R. § 4.130.  The evidence above 
does not show the veteran's PTSD symptoms as meeting or 
nearly approximating the criteria for a 100 percent rating, 
since the evidence does not indicate that the veteran's PTSD 
is productive of total occupational and social impairment.  
Accordingly, the appeal is granted to that extent.




ORDER

Entitlement to an initial disability rating in of 70 percent 
for PTSD is granted, subject to the law and regulations 
governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


